Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 02/04/2021 has a total of 3 independent claims pending in the application, all of which are ready for examination by the examiner.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,931,729 B2 [application No.16/145,615], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:

Instant Application  
US. Patent No. 10,931,729 B2 
Claim 1. A method used for a first user equipment (UE) having a codec in which at least one of encoding audio or video data and decoding of the audio or video data is performed, the method comprising: 
        acquiring a first bit rate for the codec from a second user equipment that is a communication partner of the first user equipment; and transmitting, a message for checking whether the first bit rate can be provided by a base station, to the base station, wherein the message includes information indicating the first bit rate.
Claim 1. A method used for a first user equipment (UE) having a codec in which at least one of encoding audio or video data and decoding of the audio or video data is performed, the method comprising: 
       acquiring a first bit rate for the codec from a second user equipment that is a communication partner of the first user equipment; transmitting, a message for checking whether the first bit rate can be provided by a base station, to the base station, the message including information indicating the first bit rate; receiving a Medium Access Control (MAC) Control Element (CE) including a recommended bit rate for the codec, from the base station, wherein the recommended bit rate for the codec is determined by the base station; and performing codec adaptation by negotiating with the second user 
Claim 2. A first user equipment (UE) having a codec in which at least one of encoding audio or video data and decoding of the audio or video data is performed, the first user equipment comprising: 
     a memory and a processor electrically connected to the memory, wherein the processor is configured to execute processes of: 
           acquiring a first bit rate for the codec from a second user equipment that is a communication partner of the first user equipment; and 

Claim 3. A first user equipment (UE) having a codec in which at least one of encoding audio or video data and decoding of the audio or video data is performed, the first user equipment comprising: 
    a memory and a processor electrically connected to the memory, wherein the processor is configured to execute processes of: 
      acquiring a first bit rate for the codec from a second user equipment that is a communication partner of the first user equipment; 

Claim 3. A chipset for a first user equipment (UE) having a codec in which at least one of encoding audio or video data and decoding of the audio or video data is performed, the chipset comprising: 
    a memory and a processor electrically connected to the memory, wherein the processor is configured to execute processes of: acquiring a first bit rate for the codec from a second user equipment that is a communication partner of the first user equipment; and transmitting, a message for checking whether the first bit rate can be provided by a base station, to the base station, wherein the message includes information indicating the first bit rate.
Claim 4. A chipset for a first user equipment (UE) having a codec in which at least one of encoding audio or video data and decoding of the audio or video data is performed, the chipset comprising: 
    a memory and a processor electrically connected to the memory, wherein the processor is configured to execute processes of: acquiring a first bit rate for the codec from a second user equipment that is a communication partner of the first user equipment; transmitting, a message for checking whether the first bit rate can be provided by a base station, to the base station, the message including information indicating the first bit rate; receiving a Medium Access Control (MAC) Control Element (CE) including a recommended bit rate for the codec, from the base station, wherein the recommended bit rate for the codec is 


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by receiving a Medium Access Control (MAC) Control Element (CE) including a recommended bit rate for the codec for performing codec adaptation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being Unpatentable by Karimli et al. Publication No. (US 2016/0119384 A1).

Regarding claim 1, Karimli teaches a method used for a first user equipment (UE) (first user Equipment UE-102 FIG.1) having a codec in which at least one of encoding audio or video data and decoding of the audio or video data is performed (UE 102 supports capabilities include one or more codecs and rates, such as AMR-WB bit rate modes, AMR- NB (narrow band) codec and bit rate modes and EVS (Enhanced voice service) codec and bit rate modes for coding/decoding audio and video data [0022-23] FIG.2), the method comprising: 
5acquiring a first bit rate from a second user equipment (second user Equipment UE-108 FIG.1) that is a communication partner of the first user equipment (obtain one or more Adaptive Multi Rate Wide Band (AMR-WB) bit rate modes supported by the UEs 102 from the second UE 108. Such modes indicate a codec rate for the real-time LTE communication session, the first UE 102 is in real-time LTE communication session with  the second UE 108, which is established using the highest bit rate mode that both support [0059-60] FIG.5); and 
transmitting, a message for checking whether the first bit rate can be provided by a base station, to the base station (determines to cause the mobile device to renegotiate the codec rate based at least on the received data, the determination is based on one or more of at least one performance indicator, a message from the base station including an explicit request, instruction, or command to change a codec rate, a reconfiguration message from the base station (e.g., a MAC layer reconfiguration, error correction/detection reconfiguration, HARQ TTI indication, or other), radio condition data such as SNR or SINR, and so forth [0062-63] the base station indicates to change a codec rate based on one or more utilization levels that meet or exceed a threshold [0066-70] FIG.5), wherein 
the message includes information indicating the first bit rate (the reconfiguration message from the base station includes the bit rate (e.g., a MAC layer reconfiguration, error correction/detection reconfiguration, HARQ TTI indication, radio condition data such as SNR or SINR) messages from the base station indicating HARQ TTI bundling or explicit request, instruction, or command to change a codec rate [0062] FIG.5).

claim 2, related to the same limitation set for hereinabove in claim 1, where the difference used is the limitations are implemented in a “user equipment” with a memory and processor (Karimli: [0039-43] FIG.2) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Regarding claim 3, related to the same limitation set for hereinabove claim 1, where the difference used is the limitations are implemented in a “chipset” for the user equipment with a memory and processor (Karimli: [0039-43] FIG.2) and the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.   


Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472